UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February1, 2011 DYNAMEX INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-21057 (Commission File Number) 86-0712225 (I.R.S. Employer Identification No.) 5reeway, Suite 1000 Dallas, Texas (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (214) 560-9000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) þ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On February1, 2011, Dynamex Inc. (the “Company”) announced that, in connection with the proposed merger with TransForce Inc., it had obtained clearance under (i)the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, (ii)the Competition Act (Canada), R.S.C. 1985, c. C-34 and regulations thereto, as amended, and (iii)the Canada Transportation Act, 1996, c. 10 and regulations thereto, as amended. A copy of the press release is attached as Exhibit 99.1 hereto and is incorporated herein by reference. Important Merger Information and Additional Information In connection with the merger with TransForce, the Company filed a definitive proxy statement with the Securities and Exchange Commission (the “SEC”) on January14, 2011, which contains information about the Company, the merger and related matters, and mailed such proxy statement to its stockholders. STOCKHOLDERS ARE URGED TO READ THE PROXY STATEMENT CAREFULLY, AS IT CONTAINS IMPORTANT INFORMATION THAT STOCKHOLDERS SHOULD CONSIDER BEFORE MAKING A DECISION ABOUT THE MERGER. In addition to receiving the proxy statement from the Company by mail, stockholders may obtain the proxy statement, as well as other filings containing information about the Company, without charge, from the SEC’s website (www.sec.gov) or, without charge, from the Company by mail or from the Company website (www.dynamex.com). The Company and its executive officers and directors may be deemed to be participants in the solicitation of proxies from Company stockholders with respect to the proposed merger. Information regarding any interests that the executive officers and directors of the Company may have in the transaction is set forth in the proxy statement. More detailed information regarding the identity of the potential participants, and their direct or indirect interests, by security holdings or otherwise, is set forth in the proxy statement and other materials to be filed with the SEC in connection with the proposed merger. Forward-looking Statements This report contains forward-looking statements that involve numerous risks and uncertainties.The statements contained in this report that are not purely historical are forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended, including, without limitation, statements regarding the expected benefits and closing of the proposed transaction and the Company’s expectations, beliefs and intentions. All forward-looking statements included in this report are based on information available to the Company on the date hereof. In some cases you can identify forward-looking statements by terminology such as “may,” “can,” “will,” “should,” “could,” “expects,” “plans,” “intends,” “anticipates,” “believes,” “estimates,” “predicts,” “projects,” “targets,” “goals,” or variations of such words, similar expressions, or the negative of these terms or other comparable terminology. No assurance can be given that any of the events anticipated by the forward-looking statements will transpire or occur, or if any of them do so, what impact they will have on our results of operations or financial condition.Accordingly, actual results may differ materially and 2 adversely from those expressed in any forward-looking statements. There are various important factors that could cause actual results to differ materially from those in any such forward-looking statements, many of which are beyond the Company’s control.These factors include (A) failure to obtain stockholder approval or failure to satisfy other conditions required for the consummation of the merger, (B) failure or delay in consummation of the transaction for other reasons, (C) changes in laws or regulations, (D) changes in the financial or credit markets or economic conditions generally and (E) other risks as are mentioned in reports filed by the Company with the SEC from time to time. The Company does not undertake any obligation to publicly release any revision to any forward-looking statements contained herein to reflect events and circumstances occurring after the date hereof or to reflect the occurrence of unanticipated events. Caution should be taken that these factors could cause the actual results to differ from those stated or implied in this report and other Company communications. Item 9.01. Exhibits. (d) Exhibits Exhibit No. Description Exhibit 99.1 Press release of Dynamex Inc. dated February1, 2011. 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. DYNAMEX INC. Dated:February1, 2011 By: /s/Ray E. Schmitz Ray E. Schmitz Executive Vice President and Chief Financial Officer 4 EXHIBIT INDEX Exhibit No. Description Exhibit 99.1 Press release of Dynamex Inc. dated February1, 2011. 5
